Citation Nr: 1452590	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-24 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

2. Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the Board at a July 2014 hearing conducted via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts the current severity of his service-connected peripheral neuropathy of the bilateral lower extremities warrants evaluations higher than those currently assigned.  At his hearing, he testified that his legs are numb below the knee, and that he frequently will "kick off" his toenails and not realize he has done so due to the numbness.  He asserts he suffers from severe symptoms associated with his peripheral neuropathy.  The Veteran testimony suggests there may have been an increase in severity of his disability since he last VA examination, performed in January 2011.  On remand, the Veteran should be provided a new VA examination to address the severity of his service-connected peripheral neuropathy of the lower extremities.  See generally Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Finally, the Veteran testified that his peripheral neuropathy prevents him from obtaining and maintaining gainful employment.  Even though a TDIU has been denied during the course of the instant appeal, and was not appealed, the Board notes that entitlement to TDIU is a consideration with every increased rating claim when the issue is raised by the appellant or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's Rice-type TDIU claim has been "revived," and is properly before the Board at this time.  Comer v. Peake, 552 F.3d 1662 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records related to treatment for diabetes mellitus and associated complications that have been generated by VA facilities from June 2013 to the present must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Provide the Veteran the appropriate application form (VA Form 21-8940) for a claim for TDIU.  The Veteran should be instructed to complete the form, and submit it to the AOJ.

3. Complete any additional evidentiary development necessary to adjudicate the claim of entitlement to TDIU at any time during the rating period, to include providing him additional VA examination(s).

4. Schedule the Veteran for a VA examination to address the nature and severity of his service-connected bilateral peripheral neuropathy of the lower extremities.  The entire virtual and paper claims file must be reviewed by the examiner in conjunction with the examination.  Following a review of the record and examination of the Veteran, the examiner is requested to identify the specific nerve(s) affected by peripheral neuropathy, and identify the objective symptomatology and the degree of paralysis caused by the disability and functional impact on the Veteran's daily activities.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims, including entitlement to a TDIU, based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



